Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending.  Claim 13 has been canceled.  Note that, Applicant’s response filed February 8, 2021, has been entered.  
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 10, 2020.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 12/24/20 have been withdrawn:
None.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Steltenkamp et al (US 4,676,915).
Steltenkamp et al an antistatic composition, useful for addition to laundry detergents.  Such a composition comprises a detersive proportion of the synthetic organic detergent and a total proportion, which is capable of imparting an antistatic characteristic to laundry during washing with the detergent composition, of an antistatic amide of trialkylacetic acid and/or antistatic amide of isostearic acid, and a quaternary ammonium salt, with the proportion of such amide being from 2 to 10 times that of the quat.  The composition contains from about 5 to 35% of synthetic organic surfactant and from about 10 to 85% of a builder.  See column 11, lines 20-50.  Suitable amides include those amides falling within the scope of Formula (1) as recited by the instant claims and the composition contains 2% to 6% by weight of the amide.  See claims 4 and 10.  
Steltencamp et al do not teach, with sufficient specificity, a composition containing at least one additive according to Formula (1) and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing at least one additive according to Formula (1) and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Steltencamp et al suggest a composition containing at .  
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Steltenkamp et al (US 4,676,915) as applied to claims 1-3 above, and further in view of Barreleiro et al (US 2012/0047664) and WO2016/041698.
Steltenkamp et al are relied upon as set forth above.  However, Steltenkamp et al do not teach the use of methylglycine diacetic acid or a hydroxyl mixed ether compound having the same formula as recited by instant claim 7 in addition to the other requisite components of the composition as recited by the instant claims. 
Barreleiro et al teach washing and cleaning agents for washing or cleaning colored textiles.  See Abstract.  Inorganic or organic builders may be used in the compositions in amounts up to 40% by weight and include methyl glycine diacetic acid (MGDA), EDTA, etc.  
 ‘698 teach a cleaning composition that can be used in cleaning textile fibers.  See page 8.  The composition may contain various active ingredients such as anionic surfactants, nonionic surfactants, etc.  The composition also contains a mixture of compounds in which one compound is a glycoside compound and the other is a nonionic surfactant such as a nonionic surfactant which may be a hydroxyl mixed ether compound having the same formula as recited by instant claim 7.  These compounds are extremely useful for cleaning laundry.  See page 5.  Builders may be used in the compositions including MGDA, etc., in amounts from 0.1 to 50% by weight.  See pages 12 and 13.  Preferably, the compositions are selected from liquid and solid formulations.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydroxyl mixed ether compound having the same formula as recited by instant claim 7 along with a glycoside compound in the composition taught by Steltenkamp et al, with a reasonable expectation of success, because ‘698 teaches the use of hydroxyl mixed ether compound having the same formula as recited by instant claim 7 in combination with a glycoside compound in a similar composition provides excellent laundry cleaning properties and further, Steltenkamp et al teach the use of surfactants in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use MGDA in the composition taught by Steltenkamp et al, with a reasonable expectation of success, because Barreleiro et al or ‘698 teach the use of MGDA as a builder in a similar composition and further, Steltemkamp et al teach the use of builders in general. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/041698 in view of Steltenkamp et al (US 4,676,915).
‘698 is relied upon as set forth above.  However, ‘698 does not teach at least one additive according to Formula (1) or a composition containing at least one additive according to Formula (1) and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Steltenkamp et al are relied upon as set forth above. 

Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing at least one additive according to Formula (1) and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘698 in view of Steltencamp et al suggest a composition containing at least one additive according to Formula (1) and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Steltenkamp et al, Applicant states that Steltenkamp et al do not teach or suggest phosphate-free detergent compositions as recited by the instant claims, and in fact, Steltenkamp et al teach and demonstrates that its detergent compositions preferably include phosphates.  Additionally, Applicant states that a person of ordinary skill in the art would simply not have arrived at the claimed composition in view of Steltenkamp et 
	In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Steltenkamp et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art 
For example, Steltenkamp et al teach that The composition contains from about 5 to 35% of synthetic organic surfactant and from about 10 to 85% of a builder, which encompasses a wide variety of builders and is not limited to phosphate-containing builders (See column 11, lines 20-50 of Steltenkamp et al).  Additionally, Steltenkamp et al teach that suitable amides include those amides falling within the scope of Formula (1) as recited by the instant claims and the composition contains 2% to 6% by weight of the amide (See claims 4 and 10 of Steltenkamp et al).  Also, the Examiner asserts that the laundry compositions containing the amides and builder materials as taught by Steltenkamp et al would clearly fall within the scope of “a phosphate-free detergent composition” as recited by the instant claims and that Steltenkamp et al is analogous prior art with respect to the claimed invention.  Thus, the Examiner asserts that the teachings of Steltenkamp et al are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of the instant claims under 35 USC 103 using WO2016/041698 in view of Steltenkamp et al, Applicant states that ‘698 is in a different field of endeavor from the claimed invention and that ‘698 does not teach or suggest antistatic properties and as such, there is no apparent motivation to combine Steltenkamp et al with ‘698.  
In response, note that, the Examiner asserts that ‘698 is analogous prior art relative to claimed invention since it is drawn to the same field of endeavor, namely 
With respect to the rejection of instant claims 4-7 under 35 U.S.C. 103 using  Steltenkamp et al, further in view of Barreleiro et al and WO2016/041698, Applicant states that the teachings of Steltenkamp et al are not sufficient to suggest the claimed invention and that the teachings of Barreleiro et al and ‘698 are not sufficient to remedy the deficiencies of Steltenkamp et al.  In response, note that, the Examiner asserts that the teachings of Steltenkamp et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Barreleiro et al and ‘698 are analogous prior art relative to the claimed invention and Steltenkamp et al and that one of ordinary skill in the art clearly would have looked to the teachings of 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/April 27, 2021